           Case 7:20-cv-10571-PMH Document 30 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINIQUE D. WILLIAMS,

                                 Plaintiff,                      ORDER

                         -against-                               20-CV-10571 (PMH)

LOHARD, Officer/Lt of Newburgh NY PD, et al.

                                 Defendants.
PHILIP M. HALPERN, United States District Judge:

       On June 30, 2021, Defendants moved to dismiss Plaintiff’s Complaint. (Doc. 25).
Pursuant to the Court’s June 1, 2021 Order, Plaintiff’s opposition to Defendants’ motion to
dismiss was due by August 6, 2021. (Doc. 22). To date, Plaintiff has not filed opposition to the
motion or sought any extension of time to do so.

      The Court sua sponte extends Plaintiff’s time to oppose the motion to dismiss to
September 24, 2021. Defendants’ reply, if any, is due October 8, 2021.

        If Plaintiff fails to file opposition by September 24, 2021, the motion will be deemed
fully submitted and unopposed. No further extensions of time will be granted.

          The Clerk is instructed to mail a copy of this Order to plaintiff at the address on the
docket.


Dated: White Plains, New York
       August 25, 2021
                                               SO ORDERED:

                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge
